Citation Nr: 1740016	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-28 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Alan Watt, Agent


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1988 to December 1992, with service in the Southwest Asia theater of operations.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) in November 2012, which reopened and denied the Veteran's claim of service connection for headaches and denied service connection for a back disability, and in February 2014, which denied service connection for a gastrointestinal disability (which denial was confirmed in a July 2014 rating decision).  In February 2017, a videoconference hearing was held before the undersigned; a transcript is in the record. 

Although the RO reopened the Veteran's claim of service connection for headaches by deciding the issue on the merits, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.






FINDINGS OF FACT

1.  An unappealed March 2007 rating decision denied service connection for headaches based essentially on finding that headaches were not related to service; evidence received since that decision tends to show that headaches may be related to service; relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating such claim.

2.  It is reasonably shown that the Veteran's headaches manifested in service and have persisted since.

3.  It is reasonably shown that the Veteran's back disability manifested in service and has persisted since.

4.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War; furthermore, the Veteran's gastrointestinal disability, diagnosed as irritable bowel syndrome and functional diarrhea, constitutes a medically unexplained chronic multisymptom illness that is presumptively the result of his service in Southwest Asia.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for headaches may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).   

2.  On de novo review, service connection for headaches is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  Service connection for a back disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  Service connection for a gastrointestinal disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claims.  Inasmuch as this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis
	
Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

New and Material Evidence as to Headaches

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A March 2007 rating decision denied the Veteran's original claim of service connection for headaches based on a finding that such was not related to service.    He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the March 2007 rating decision included service treatment records (STRs), which show that he complained of headaches in service following a vaccination.  As this claim was previously denied based on a finding that the Veteran's headaches were not related to service, for evidence to be new and material, it must relate to this unestablished fact (i.e., an indication that his headaches may be related to service).  

Evidence received since the March 2007 rating decision includes VA and private treatment records, the Veteran's statements that his headaches began in service and have continued since, and VA headache examinations in October 2012, March 2014, and December 2016.  The October 2012 VA examiner noted the Veteran's complaints of headaches since service and opined that one could "make the argument based on [the Veteran's] history alone" that he developed a tension type headache syndrome while in service that continued since service; the December 2016 VA examiner opined that the Veteran's headaches were at least as likely due to service.  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for headaches must be reopened.   Shade, 24 Vet. App. at 110.


Service Connection Generally

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including muscle or joint pain, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).   Laypersons are competent to report objective signs of illness.  Id.   

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Headaches

In light of the Board's reopening the claim of service connection for headaches, the analysis turns to de novo review of the claim.  Given the favorable determination, the Board finds that the Veteran is not prejudiced by the Board so proceeding (i.e., without returning the claim to the AOJ for initial de novo review).

During several private treatments, the Veteran stated that he experienced headaches in service and that his headaches have continued since service.  Specifically, during June 2013 private treatment, the Veteran reported a 21-year history of headaches; he reported his first headache occurred after a typhoid vaccination during service.  

On October 2012 VA headaches examination, the Veteran again reported that he began having headaches in service following a typhoid vaccination and has continued to have headaches since that time.  The examiner noted that there was no evidence of treatment for headaches after the Veteran received a typhoid vaccination in service in 1992.  While he opined that the Veteran's headaches were not related to the typhoid shot based on the infrequency of the headaches and lack of severity, he noted that, based on the Veteran's statements of continuing headaches postservice, "one can make the argument...that he developed a tension type headache syndrome while in the service and therefore still could be service related."

On December 2016 VA headaches examination, the examiner opined that the Veteran's headaches were at least as likely as not due to service based on his reports of headaches in service and continuing since.

The Board finds the Veteran is competent to discuss factors or circumstances concerning headaches experienced during and since service.  Layno v. Brown, 6 Vet. App. 465, 70 (1994).  Moreover, the Board finds that the lay evidence of record is inherently credible when considered with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Additionally, there appears to be a consensus that the Veteran's headaches are related to his active service.  

Considering the overall evidence, and resolving remaining reasonable doubt in the Veteran's favor, as required, the Board finds that the overall evidence reasonably shows that the Veteran's headaches are related to events in active service, and that service connection for such disability is warranted on de novo review.



Back Disability

The Veteran reports that he first experienced back pain during active service, and that he has continued to experience such pain since service.   A June 1992 STR notes the Veteran's complaint of back pain following a typhoid vaccination.  He then underwent a lumbar puncture to rule out meningitis.   On October 1992 service separation report of medical examination, his spine was normal on clinical evaluation.

On April 2011 VA spine examination, the Veteran denied any specific acute injury to the back during service but reported being aware of "gradually increasing pain" associated with his normal occupational activities, with symptoms becoming progressively worse.  No causation opinion was provided.

On September 2012 VA back examination, the Veteran reported having lower back pain around 1994; spondylosis was diagnosed.  The examiner noted the Veteran's reports of back pain during service and his lumbar puncture, but opined that the Veteran's back disability was less likely due to service since his October 1992 service separation report of medical examination was negative for back pain.  The examiner also noted that the Veteran's diagnosed degenerative changes would not be related to a typhoid vaccination or lumbar puncture, but due to chronic repetitive stress; the examiner opined it was more likely that the Veteran's work as a U.S. Postal Service employee more likely "contributed" to his current back condition.

On March 2014 VA back examination, a lumbar strain was diagnosed.  No causation opinion was provided.

On December 2016 VA back examination, a lumbar sacral strain was diagnosed.  The Veteran reported developing back pain while in service with no history of direct trauma or injury.  He was evaluated in 1994 and a lumbar sacral strain was diagnosed.  The examiner opined that the Veteran's back disability is at least as likely as not due to service since he developed back pain in service and has been evaluated and treated a number of times for same since service.

The Board finds the December 2016 opinion to be the most probative medical evidence of record because it cites to factual data that support the conclusions reached and accounts for the evidence of record.   Further, it is supported by the competent and credible lay reports of continuity of back pain submitted by the Veteran.  Therefore, the Board finds that the evidence reasonably shows that the Veteran's back disability had its onset in service and that service connection for such disability is warranted.

Gastrointestinal Disability

The Veteran served in the Southwest Asia theater of operations and received the Kuwait Liberation Medal.  The record establishes diarrhea onset while the Veteran was in service, as he is competent to report signs and symptoms of the claimed disability. See Guitierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, a January 2007 VA treatment note shows the Veteran had been experiencing chronic diarrhea for approximately two years at that time; his treating physician provided a provisional diagnosis of irritable bowel syndrome.  Since then, irritable bowel syndrome has been diagnosed a number of times.  See January 2008 VA treatment record; August 2009 Gulf War Registry examination; and February 2010 VA examination. 

The Board notes a June 2013 VA examiner diagnosed functional diarrhea, as opposed to irritable bowel syndrome, because the Veteran did not report abdominal pain at the time of the examination.  Nevertheless, VA treatment records obtained pursuant to the Board's April 2015 remand show the Veteran continues to be treated for chronic diarrhea of an unknown cause with a suggested diagnosis of irritable bowel syndrome.  Thus, the evidence establishes that it is at least as likely as not the Veteran has a chronic gastrointestinal disability, diagnosed as irritable bowel syndrome, that began during his period of service in the Southwest Asia.

Irritable bowel syndrome is a functional gastrointestinal disorder that constitutes a medically unexplained chronic multisymptom illness with the meaning of 38 C.F.R. § 3.317 and thus a chronic qualifying disability under 38 U.S.C.A. § 1117.  As there is no affirmative evidence that the disability was not incurred during the Veteran's service in Southwest Asia, service connection for irritable bowel syndrome is warranted on a presumptive basis in accordance with the provisions of 38 U.S.C.A. § 1117.  See 38 C.F.R. § 3.317(a)(7).


ORDER

The appeal seeking to reopen a claim of service connection for headaches is granted.

On de novo review, service connection for headaches is granted.

Service connection for a back disability is granted.

Service connection for a gastrointestinal disability is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


